Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate *462to certain plywood exported from Finland in the years 1955 and 1956, and entered at the port of Baltimore, Md.
In a written stipulation of submission, the parties have limited the cases to the items of merchandise that were “advanced in value and appraised on the basis of the home market value.” The agreed facts, upon which the case is before me, establish that the proper basis for appraisement of the said merchandise is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is the appraised unit values, less 4 per centum, packed, and I so hold.
These appeals for reappraisement, having been abandoned as to the items of merchandise which were appraised “on the basis of the entered invoice unit values” are dismissed as to that merchandise.
Judgment will be rendered accordingly.